FILED
                           NOT FOR PUBLICATION
                                                                             JUN 17 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL ANGELO TELLEZ,                           No. 15-55055

              Plaintiff - Appellant,             D.C. No. 2:12-cv-07374-FFM

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                 Frederick F. Mumm, Magistrate Judge, Presiding

                             Submitted June 15, 2016 **


Before: D. NELSON, GRABER, and WATFORD, Circuit Judges.

      The administrative law judge (ALJ) offered clear and convincing reasons,

supported by substantial evidence, for rejecting examining psychologist Dr.

Jeannette Townsend’s opinion that Michael Tellez’s fear of leaving home would

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                              Page 2 of 3
impair his workplace attendance and reliability. See 20 C.F.R. § 404.1527(c);

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

       First, the ALJ properly based his rejection of Dr. Townsend’s opinion on a

lack of supportive clinical evidence. Bayliss, 427 F.3d at 1217. Although Dr.

Townsend administered several psychological tests during her examination of

Tellez, her final report does not identify any relevant specific test results, clinical

observations, or other objective medical evidence to support her conclusion that

Tellez’s fear of leaving home would interfere with his work attendance or

reliability.

       Second, the ALJ properly based his rejection of Dr. Townsend’s opinion on

the fact that she predicated her opinion on an evaluation conducted during a single

visit. Generally, more weight is given to an examining doctor’s opinion when she

has obtained a longitudinal picture of her patient’s impairment. 20 C.F.R.

§§ 404.1527(c)(2)(i), 416.927(c)(2)(i).

       Third, the ALJ’s rejection of Dr. Townsend’s opinion is supported by the

fact that Tellez has not challenged the ALJ’s adverse credibility determination

concerning the severity of his panic attacks. Because Dr. Townsend’s opinion

about Tellez’s attendance and reliability was not based on objective clinical

evidence, but rather on Tellez’s discredited reporting of his limitations, the ALJ
                                                                            Page 3 of 3
properly identified this as a basis for rejecting the opinion. See Tonapetyan v.

Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

      Finally, to the extent that the ALJ erred in rejecting Dr. Townsend’s opinion

as inconsistent with Tellez’s self-reported activities of daily living, such as driving

independently and joining a gym, any error was harmless because the ALJ’s

decision was otherwise supported by substantial evidence. See Molina v. Astrue,

674 F.3d 1104, 1111 (9th Cir. 2012); Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d

1050, 1055 (9th Cir. 2006).

      AFFIRMED.